DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 10/28/2021
Claims 1, 8, 16 and 21 have been amended and claims 31-34 have been added
Claims 1, 4, 8, 10-12, 16, 19-21, 23, 24 and 28-34 are presented for examination 
This action is Final


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 21, 23, 24 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kauschke (US 2010/0048072) in view of Yuki (CN 101443499) in view of Weisman (US 8,585,666) in view of Mizutani (US 2012/0196091).

1, 21: Kauschke discloses a package comprising:
	 
b.    each of the plurality of absorbent articles comprising a nonwoven substrate consists of spunbond fibers, the nonwoven substrate ([0002], abstract) comprising:

i.    a first surface (male projection) defining a plane of the first surface;
ii.  a second surface (female projection) defining a plane of the second surface [0008];

ii.    a non-regular pattern of a plurality of three-dimensional features extending outwardly from the plane of the first surface [0008], the non-regular pattern including a first zone of first three-dimensional features and a second zone of second three-dimensional features (fig. 4 and 5; the two different heights represents the three dimensional zones), wherein at least one of the first or second zones of the plurality of three-dimensional features comprises:

a.    a first three-dimensional feature having a first intensive property (basis weight)  having a first value [0072]; and

b.    a second three-dimensional feature having a second intensive properly having a second value , wherein the first intensive property is the same property as the second intensive property [0073];

(see annotated figure below).


    PNG
    media_image1.png
    861
    850
    media_image1.png
    Greyscale


Kauschke fails to disclose differing basis weight for the taught intensive properties. Yuki teaches (c) wherein the first and second intensive property is basis weight with one weight (first value) being at least 1.5 times higher than the other (second value) [0016-0023]. It would have been 

Kauschke fails to disclose an in-bag stack height. Weisman teaches c. a plurality of absorbent articles being compressed in the package (fig. 5A) and e. the personal care articles being compressed in the package, wherein the package has an in-bag stack height of less than about 100 mm according to the In-Bag Stack Height Test herein (abstract). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of absorbent articles of Kauschke to include the in-bag stack height of Weisman in order to assist in maximizing the amount of articles in a single package for efficient packing.

It is noted that the above references teach compressible materials but fail to teach a retained thickness. Mizutani teaches nonwoven compressible fabric wherein after compression testing, at least 60% of the material remains (chart 1, example and example 1 teaches an initial height of 2.43mm and 2.07mm before compression. In the compressed state, the fabric maintains at least 60% of its initial height and resides at 1.52mm for both). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Kauschke to include the compression qualities as in Mizutani in order to accommodate and contour to the user.

4:  Kauschke-Yuki-Weisman-Mizutani discloses the package of Claim 1, wherein the personal care article is a diaper/sanitary article and the nonwoven substrate is selected from the group consisting of topsheet, acquisition layer, distribution layer and outer cover nonwoven (Kauschke; [0073]).

23: Kauschke-Yuki-Weisman-Mizutani the package of Claim 21, wherein the package has an In-bag stack height of less than about 100 mm, according to the In-Bag Stack Height Test herein.



28: Kauschke-Yuki-Weisman-Mizutani discloses the package of Claim 1, wherein the nonwoven substrate is a topsheet of a diaper (Kauschke; claim 26).

29: Kauschke-Yuki-Weisman-Mizutani discloses the package of Claim 1, wherein the nonwoven substrate is an outer cover nonwoven of a diaper (Kauschke; [0074], claim 26).

30: Kauschke-Yuki-Weisman-Mizutani he package of Claim 21, wherein the nonwoven substrate is an outer cover nonwoven of a diaper (Weisman; col. 4, ll. 43-55).

Claims 31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kauschke (US 2010/0048072) in view of Yuki (CN 101443499) in view of Weisman (US 8,585,666) in view of Mizutani (US 2012/0196091) in view of Arizti (US 2014/0163502).

31: Kauschke-Yuki-Weisman-Mizutani discloses the claimed invention as applied to claim 1 but fails to disclose specific substrate materials. Arizti teaches the package wherein the nonwoven substrate comprises starch, starch derivatives, cellulose, or cellulose derivatives [0092]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the pulp material of Kauschke-Yuki-Weisman-Mizutani to include the cellulose fibers of Arizti in order to provide the user with higher liquid absorption   and permeability [0087].

34: Kauschke-Yuki-Weisman-Mizutani discloses the claimed invention as applied to claim 1 but fails to disclose specific substrate materials. Arizti teaches the package wherein the nonwoven substrate comprises starch, starch derivatives, cellulose, or cellulose derivatives [0092]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the pulp material of Kauschke-Yuki-Weisman-.


Claims 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Hammons (US 20150265473) in view of Yuki (CN 101443499) in view of Mizutani (US 2012/0196091) in view of Weisman (US 8,585,666).

8: Hammons et. al. discloses a package comprising:
a. a plurality of personal care articles [0002];
b. each of the plurality of personal care articles comprising a topsheet, the topsheet comprising a nonwoven substrate, wherein the nonwoven substrate comprises of spunbond fibers [0015], [0021], the nonwoven substrate comprising:

a first surface defining a plane of the first surface and a length and width defining an overall area;

a plurality of three-dimensional features 2, 3, 5 extending outwardly from the plane of the first surface (fig. 6), wherein the plurality of three-dimensional features comprise:

a first zone within the overall area having a first pattern of first three- dimensional features having a basis weight having a first value; and

a second zone within the overall area having a second pattern of three-dimensional features having a basis weight having a second value [0044];

wherein the first pattern of three-dimensional features is different from the second pattern of three-dimensional features, and wherein the second zone at least partially surrounds the first zone (see annotated figure below also fig. 6).



    PNG
    media_image2.png
    445
    357
    media_image2.png
    Greyscale


Hammons fails to disclose differing basis weight for the taught intensive properties. Yuki teaches (c) wherein the first and second intensive property is basis weight with one weight (first value) being at least 1.5 times higher than the other (second value) [0016-0023]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the intensive properties of Hammons have the differing intensive properties of Yuki in order to provide an suitable amount of strength and fragility to the product. 

It is noted that the above references teach compressible materials [0044] but fail to teach a retained thickness. Mizutani teaches nonwoven compressible fabric wherein after compression testing, at least 60% of the material remains (chart 1, example and example 1 teaches an initial height of 2.43mm and 2.07mm before compression. In the compressed state, the fabric maintains at least 60% of its initial height and resides at 1.52mm for both). It would have been obvious to 

Hammons fails to disclose a folded article compressed about the lateral axis. Weisman teaches c. the personal care articles being folded about a lateral axis and compressed in the package (fig. 1 and 5A,B). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of absorbent articles of Hammons to include the in-bag stack height of Weisman in order to assist in maximizing the amount of articles in a single package for efficient packing.

10-11: Hammons-Yuki-Mizutani-Weisman discloses the package of Claim 8 wherein the package has an in bag stack height of between about 80 mm and about 110 mm, according to the In-Bag Stack Height Test herein (Weisman; col. 14, ll. 28-38). 

12: Hammons-Yuki-Mizutani-Weisman discloses the package of Claim 8, wherein the personal care articles are diapers (Mizutani; [0050]).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Hammons (US 20150265473) in view of Yuki (CN 101443499) in view of Mizutani (US 2012/0196091) in view of Weisman (US 8,585,666) in view of Arizti (US 2014/0163502).

32: Hammons-Yuki-Mizutani-Weisman discloses the claimed invention as applied to claim 1 but fails to disclose specific substrate materials. Arizti teaches the package wherein the nonwoven substrate comprises starch, starch derivatives, cellulose, or cellulose derivatives [0092]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the pulp material of Hammons-Yuki-Mizutani-Weisman to include the cellulose fibers of Arizti in order to provide the user with higher liquid absorption   and permeability [0087].

Claims 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Hammons (US 20150265473) in view of Yuki (CN 101443499) in view of Mizutani (US 2012/0196091).

16: Hammons et. al. discloses a package comprising:
a. a plurality of personal care articles [0002];
b. each of the plurality of personal care articles comprising a topsheet 1, a backsheet 22, and an absorbent core 24 the topsheet comprising a nonwoven substrate, wherein the nonwoven substrate comprises of spunbond fibers [0015], [0021], the nonwoven substrate comprising:

a first surface defining a plane of the first surface and a length and width defining an overall area;

a plurality of three-dimensional features 2, 3, 5 extending outwardly from the plane of the first surface (fig. 6), wherein the plurality of three-dimensional features comprise:

a first zone within the overall area having a first pattern of first three- dimensional features having a basis weight having a first value; and

a second zone within the overall area having a second pattern of three-dimensional features having a basis weight having a second value [0044];

wherein the first pattern of three-dimensional features visually discernable from the second pattern of three-dimensional features, and wherein the second zone at least partially surrounds the first zone (see annotated figure below)




    PNG
    media_image2.png
    445
    357
    media_image2.png
    Greyscale


Hammons fails to disclose differing basis weight for the taught intensive properties. Yuki teaches (c) wherein the first and second intensive property is basis weight with one weight (first value) being at least 1.5 times higher than the other (second value) [0016-0023]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the intensive properties of Hammons have the differing intensive properties of Yuki in order to provide an suitable amount of strength and fragility to the product. 

It is noted that the above references teach compressible materials [0044] but fail to teach a retained thickness. Mizutani teaches nonwoven compressible fabric wherein after compression testing, at least 60% of the material remains (chart 1, example and example 1 teaches an initial height of 2.43mm and 2.07mm before compression. In the compressed state, the fabric maintains at least 60% of its initial height and resides at 1.52mm for both). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to 

19-20: Hammons-Yuki-Mizutani discloses the package of Claim 8, wherein the personal care articles are diapers (Mizutani; [0050]).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Hammons (US 20150265473) in view of Yuki (CN 101443499) in view of Mizutani (US 2012/0196091) in view of Arizti (US 2014/0163502).

33: Hammons-Yuki-Mizutani discloses the claimed invention as applied to claim 1 but fails to disclose specific substrate materials. Arizti teaches the package wherein the nonwoven substrate comprises starch, starch derivatives, cellulose, or cellulose derivatives [0092]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the pulp material of Hammons-Yuki-Mizutani to include the cellulose fibers of Arizti in order to provide the user with higher liquid absorption   and permeability [0087].

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. Regarding claims 1 and 21, prior art Kauschke has been amended above to point out the multiple patterns formed on the substrate. Because the connection of the bond points form one big outer shape, this would allow for not only 3D surfaces to exist at different locations but also have the point bonds to be formed interiorly of the 3D surfaces. Although multiple squares are presented, a corresponding diamond 3D surface can be applied so not to disrupt the continuity. Applicant is advised to positively claim the features of the zones that distinguish . 
Applicant's arguments with respect to independent claims 8 and 16 have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735